The convictions of appellant of the four offenses to which he pleaded guilty, under the Yehicle and Traffic Law, unanimously affirmed. Sentence was suspended with respect to two of these convictions, and appellant was sentenced to consecutive terms of six months in the workhouse on each of the other two. A close question was presented concerning whether subdivision 10 of section 70 of the Yehicle and Traffic Law limited the power which the Magistrate would otherwise possess under section 1937 of the Penal Law, so that appellant could not have been sentenced for more than thirty days upon each conviction. We think that the Magistrate erred in deciding the question of law concerning which of these statutory provisions govern, and that the sentences upon the two charges mentioned could not exceed sixty days in the aggregate. The sentences appealed from are unanimously modified accordingly and the appellant is directed to be discharged from custody inasmuch as the time mentioned has been served. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Yan Yoorhis and Breitel, JJ.